


117 HR 2887 IH: Global Climate Change Diplomacy Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2887
IN THE HOUSE OF REPRESENTATIVES

April 28, 2021
Mr. Keating (for himself and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To provide for certain Department of State actions relating to global climate change, and for other purposes.


1.Short titleThis Act may be cited as the Global Climate Change Diplomacy Act.  2.Department of State actions relating to global climate change (a)Climate change officers (1)In generalThe Secretary of State shall establish and staff Climate Change Officer positions. Such Officers shall serve under the supervision of the appropriate chief of mission or the Under Secretary for Economic Growth, Energy, and the Environment of the Department of State, as the case may be. The Secretary shall ensure each embassy, consulate, and diplomatic mission to which such Officers are assigned pursuant to paragraph (2) has sufficient additional and appropriate staff to support such Officers.
(2)AssignmentClimate Change Officers shall be assigned to the following posts: (A)United States embassies, or, if appropriate, consulates.
(B)United States diplomatic missions to, or liaisons with, regional and multilateral organizations, including the United States diplomatic missions to the European Union, African Union, Organization of American States, Arctic Council, and any other appropriate regional organization, and the United Nations and its relevant specialized agencies. (C)Other posts as designated by the Secretary.
(3)ResponsibilitiesEach Climate Change Officer shall— (A)provide expertise on effective approaches to—
(i)mitigate the emission of gases which contribute to global climate change and formulate national and global plans for reducing such gross and net emissions; and (ii)reduce the detrimental impacts attributable to global climate change, and adapt to such impacts;
(B)engage and convene, in a manner that is equitable, inclusive, and just, with individuals and organizations which represent a government office, a nongovernmental organization, a social or political movement, a private sector entity, an educational or scientific institution, or any other entity concerned with— (i)global climate change; the emission of gases which contribute to global climate change; or
(ii)reducing the detrimental impacts attributable to global climate change; (C)facilitate engagement by United States entities in bilateral and multilateral cooperation on climate change; and 
(D)carry out such other responsibilities as the Secretary may assign. (b)Responsibilities of Under SecretaryThe Under Secretary for Economic Growth, Energy, and the Environment of the Department of State shall, including by acting through the Bureau of Oceans and International Environmental and Scientific Affairs of the Department of State—
(1)provide policy guidance to Climate Change Officers established under subsection (a); (2)develop relations with, consult with, and provide assistance to relevant individuals and organizations concerned with studying, mitigating, and adapting to global climate change, or reducing the emission of gases which contribute to global climate change; and
(3)assist officers and employees of regional bureaus of the Department of State to develop strategies and programs to promote studying, mitigating, and adapting to global climate change, or reducing the emission of gases which contribute to global climate change. (c)Actions by chiefs of missionEach chief of mission in a foreign country shall—
(1)develop, as part of annual joint strategic plans or equivalent program and policy planning, a strategy to promote actions to improve and increase studying, mitigating, and adapting to global climate change, or reducing the emission of gases which contribute to global climate change by— (A)consulting and coordinating with and providing support to relevant individuals and organizations, including experts and other professionals and stakeholders on issues related to climate change; and
(B)holding periodic meetings with such relevant individuals and organizations relating to such strategy; (2)hold ongoing discussions with the officials and leaders of such country regarding progress to improve and increase studying, mitigating, and adapting to global climate change, or reducing the emission of gases which contribute to global climate change in a manner that is equitable, inclusive, and just in such country; and
(3)certify annually to the Secretary of State that to the maximum extent practicable, considerations related to climate change adaptation and mitigation, sustainability, and the environment were incorporated in activities, management, and operations of the United States embassy or other diplomatic post under the director of the chief of mission. (d)TrainingNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish curriculum at the Department of State’s Foreign Service Institute that supplements political and economic reporting tradecraft courses in order to provide employees of the Department with specialized training with respect to studying, mitigating, and adapting to global climate change, or reducing the emission of gases which contribute to global climate change. Such training shall include the following:
(1)Awareness of the full range of national and subnational agencies, offices, personnel, statutory authorities, funds, and programs involved in the international commitments of the United States regarding global climate change and the emission of gases which contribute to global climate change, the science of global climate change, and methods for mitigating and adapting to global climate change. (2)Awareness of methods for mitigating and adapting to global climate change and reducing the emission of gases which contribute to global climate change that are equitable, inclusive, and just.
(3)Familiarity with United States agencies, multilateral agencies, international financial institutions, and the network of donors providing assistance to mitigate and adapt to global climate change. (4)Awareness of the most frequently announced goals and methods of the entities specified in subsection (a)(3)(B).
(e)ContractingContracting and agreements officers of the Department of State, and other United States embassy personnel responsible for contracts, grants, or acquisitions, shall receive training on evaluating proposals, solicitations, and bids, for considerations related to sustainability and adapting to or mitigating impacts from climate change. (f)ReportingNot later than 180 days after the date of the enactment of this Act and biennially thereafter, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that includes a detailed breakdown of posts at which staff are assigned the role of Climate Change Officer, the responsibilities to which they have been assigned, and the strategies developed by the chief of mission, as applicable.
(g)Sense of CongressIt is the sense of Congress that climate diplomacy tools, including the establishment of Climate Change Officers and supporting staff under this section, are critical for demonstrating the commitment to include climate changes issues as core tenets of foreign policy priorities, as well as preserving the United States role as a global leader on climate change action.  